 OPERATING ENGINEERS(STONE & WEBSTER)223InternationalUnion of Operating Engineers (Stone& Webster Engineering Corporation)andCarlMattocksInternationalUnion of Operating Engineers, Local478andCarlMattocks.Cases 39-CB-597-1and 39-CB-597(2-3)June 15, 1989DECISION AND ORDER DENYINGMOTIONBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN,CRACRAFT,AND HIGGINSOn April 24, 1987, the National LaborRelationsBoard issued a Decision and Order1in this casefinding,in agreement with an administrative lawjudge, that the Charging Party, Carl Mattocks, wasa supervisorwithin themeaning of Section8(b)(1)(B)of the Act,2 that the Respondent, Local478, violated Section 8(b)(1)(B) by fining and sus-pendingMattocks from membership for the per-formance of his supervisory duties, and that Re-spondent International violated Section 8(b)(1)(B)by denying Mattocks'appeal of the fine and sus-pension imposedby Local 478.On May 28, 1987, the Respondents filed with theBoard a"Joint Motion to Vacate Judgment," and asupporting brief, in which they argue that theBoard'sDecision and Order in this case should bevacated in view of the Supreme Court's subsequentdecisioninNLRB v. ElectricalWorkers IBEWLocal 340,481 U.S. 573 (1987), which rejected theBoard's "reservoirdoctrine,"and held that a uniondoes not violate Section 8(b)(1)(B) when it disci-plines a supervisor union member who does notparticipate as the employer's representative in col-lective-bargaining or grievance adjustment, andwho works for an employer "with whom the unionneither has nor seeks a collective-bargaining rela-tionship." 481U.S. at 595. They assert that thejudge in this case found,and the Board agreed,thatMattockswas disciplined by RespondentLocal 478 forthe mannerin which heexercised hissupervisory authority to hire and fire, conduct thatthey contend is unrelated to any 8(b)(1)(B) collec-tive-bargainingor grievance-adjustmentauthorityMattocks may have possessed.Thus,they arguethat underNLRB v. Electrical Workers IBEW Local1 283 NLRB 734.2 The judge relied in part on the Board's "reservoir doctrine"to findthatMattocks was an 8(b)(1)(B) supervisorHowever,she also found thatMattocks in fact possessed and exercised grievance-adjustment authoritywithin the meaning of Sec. 8(b)(IXB). In adopting the judge's finding, theBoard noted that Mattocks'authority to adjust grievances rendered himan 8(b)(1)(B) supervisor even without regard to the "reservoir doctrine"A majority of the Board members participating in that decision relied ex-clusivelyonMattocks' grievance-adjustingauthority in finding the8(b)(1)(B) violation340,the disciplineimposed on Mattocks was notunlawful as it was unrelatedto any of his8(b)(1)(B)duties.The General Counsel has filed a briefin opposi-tion to theRespondents'motion,assertingthat theBoard's underlying decision is not inconsistent withtheSupremeCourt'sdecision.Specifically, theGeneral Counselpointsto the Court's approval ofthe Board's decisioninTypographicalUnion(North-west Publications),172 NLRB 2173 (1968), holdingthat a union violated Section8(b)(1)(B) byattempt-ing to compelthe employer's supervisor to takeprounion positions when interpretingthe collec-tive-bargaining agreement.3The General Counselargues that the instant case involves, as the judgeexpresslyfound,the same unlawful conduct as thatat issue inNorthwestPublications,and that theBoard'sfindingof a violationhere is,therefore,consistentwith the Supreme Court'sdecision inNLRB v. Electrical Workers IBEW Local 340.Having duly consideredthe matter,we find theRespondents'motion tobewithoutmerit.TheBoard's finding in the underlying decision' thatMattockswas an 8(b)(1)(B) supervisor was basedon evidence showing,inter alia,thatMattocks wasauthorized to, and did resolve,contractually relat-ed grievances such as craft jurisdictional disputes.4Further,the evidenceshowed,and the judge ex-pressly found,thatMattocks was disciplined be-cause the Respondentsdisapproved'of the mannerinwhich-Mattocks exercised his supervisory au-thorityto hire andfireas it related to such con-tractualmatters as safety,layoff,and manning re-quirements.5Thus,in findingthatthe discipline im-posedonMattocks by theRespondentsviolatedSection 8(b)(1)(B), theBoardagreedwith thejudge's applicationofNorthwestPublications,supra,and found,essentially,that theRespondents wereattempting,through their conduct, to control the0NLRB v.ElectricalWorkers IBEW Local 340,supra.4 The Board also adopted the judge's finding that Mattocks adjustedpersonal grievances.The Respondents argue that underNLRB P. Electri-calWorkers IBEW Local 340,Mattocks'autl onty to resolve personalgrievances does not render him a supervisor within the meaning of Sec.8(b)(1)(B). In view of our adoption of the judge's finding that Mattocksresolved contractually related grievances,we find it unnecessary to reachthis issue in denying the Respondents'jointmotion to vacate judgment.5 Thus, Mattocks'suspension by Local 478 resulted from a charge filedby employee Civitello alleging that Mattocks had improperly dischargedCivitello because the former believed that Civitello had committed asafety violation, i e, failing to check the oil in a truck that causeddamage to the truck's engine. Local 478 also fined Mattocks $1000 basedon a charge that Mattocks had improperly discharged employees Fior-ello,Capello, and Miranda The only evidence in the record as to thereasons for the discharge of these three individuals is a written statementsubmitted by Mattocks to Local 478's executive board and his testimonyin the present case that Fiorello was laid off because the machine he wasoperating was defective,Capello was laid off when the rental on a ma-chine he was operating expired,and Miranda was laid off because of asafety hazard on the machine he operated295 NLRB No. 29 224DECISIONS OF THENATIONALLABOR RELATIONS BOARDmanner in which Mattocks exercised his superviso-ry authority with respect to the administration ofthe contract.For these reasons, we agree with theGeneral Counsel's argument,as summarized above,that the Board'sunderlying decision is not incon-sistentwith the Supreme Court's ruling inNLRB v.ElectricalWorkers IBEW Local 340.Accordingly,we reaffirm our decision in 283 NLRB 734,6 andshall deny the Respondents'joint motion to vacatejudgment.ORDERThe National Labor Relations Board reaffirms itsOrders published at 283 NLRB 734 (1987), asmodified and set forth in full below, and ordersthatA. Respondent International Union of OperatingEngineers,Local 478,Hamden,Connecticut,its of-ficers, agents, and representatives, shall1.Cease and desist from(a)Restraining and coercing Stone & WebsterEngineering Corporation in the selection of its rep-resentatives for the purposes of collective bargain-ing or the adjustment of grievances by trying, sus-pending from membership,fining or otherwise dis-cipliningCarlMattocks, or any other supervisor-member, for the performance of his collective-bar-gaining or grievance-adjustment duties.(b) In any other manner engaging in conductthat is violative of the Act or that restrains or co-erces Stone & Webster,or any otheremployer inthe selection of its representatives for the purposesof collective bargaining or grievance adjustment.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Rescind and remove from its records the fineand membership suspension imposed on Carl Mat-tocks because of his performance of grievance-ad-justment duties for Stone&.Webster.(b)Restore CarlMattocks to his status as amember in good standing in Respondent Local 478with attendant rights.(c) Notify Carl Mattocks, in writing, that the finehas been rescinded,that records of the charges andfine against him have been removed,and that hewill be restored to his status as a member in goodstanding with all attendant rights.(d) Preserve and, on request, make available tothe Board or its agents for examination all recordsnecessary to disclose whether the disciplinary ac-6 A review of the Board's underlying decision reveals that the judge'srecommended Orders need to be further clarified to reflect that the reme-dial provisions are directed at the discipline imposed by the Respondentson Mattocks for the manner in which he performed his collective-bar-gaining and gnevance-adjustment duties.The judge's recommendedOrders,as modified;are fully set forth here.tions taken againstCarlMattockswere removedfrom his record.(e) Post at the meeting halls,offices, and hiringhalls of Respondent Local 478, copies of the at-tached notice marked "Appendix A."7 Copies ofthe notice, on forms provided by the Regional Di-rector for Region 34,after being signed on behalfof Respondent Local 478 by Elwood Metz Jr., itsbusinessmanager,shall be posted by RespondentLocal 478 immediately -upon receipt and main-tained for 60 consecutive days in conspicuousplaces including all places where notices to mem-bers are customarily posted.Reasonable steps shallbe taken by Respondent Local 478 to ensure thatthe notices are not altered, defaced, or covered biany other material.(f)Reproduce and mail to the home of each ofitsmembers a facsimileof the notice signed byElwood Metz Jr.(g) Sign and return to the Regional Director suf-ficient copies of the notice for posting by Stone &Webster,ifwilling,at all places where notices toemployees are customarily posted.(h)Notify the Regional Director in writingwithin 20 days of the date of this Order what stepsLocal 478 has taken to comply.B. Respondent InternationalUnion of OperatingEngineers,Washington, D.C., its officers, agents,and representatives, shall1.Cease and desist from(a)Ratifying the discipline imposed by Respond-ent Local 478 on Carl Mattocks for performing hiscollective-bargainingorgrievance-adjustmentduties.(b) In any like or related manner restraining orcoercing Stone&Webster in the selection of itsrepresentatives for the purposes of collective bar-gaining or the adjustment of grievances.2.Take the following affirmativeaction neces-sary to effectuate the policies of the Act.(a)Rescind the denial of the appeal filed by CarlMattocks for the discipline imposed on him byLocal 478 because of his performance of his collec-tive-bargaining or grievance-adjustment duties atStone & Webster.(b)Remove from its files any reference to thedenial of the appeal filed by Carl Mattocks and anyreference to the disciplinary action imposed byLocal 478 on Carl Mattocks, and notify Mattocksinwritingthat it hasdone so.7 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board." OPERATING ENGINEERS(STONE&WEBSTER)225(c)Preserve and, on request,make available tothe Board or its agents for examination all recordsnecessary to disclosewhether the denial of theappeal andthe disciplinary.action taken againstCarl Mattockswere removed from hisrecord.(d) Post at itsofficesand hiring halls copies ofthe attached notice marked"AppendixB."8 Copiesof the notice,on formsprovided by theRegionalDirectorfor Region34, after beingsigned by Re-spondent International'sauthorized representative,shall be posted by Respondent International imme-diately upon receipt and maintainedfor 60consec-utivedays in conspicuous places including allplaceswhere notices to members are customarilyposted.Reasonable steps shallbe taken by Re-spondent International to ensurethatthe noticesare not altered,defaced,or covered by any othermaterial.(e)Notify theRegional'Directorinwritingwithin 20 days of this Order whatsteps Respond-ent International has takento comply.It isFurther Ordered that theRespondents' jointmotion to vacate judgment is denied.purpose of collective.bargaining or grievance-ad-justment.WE WILL rescind the fine levied against CarlMattocks and remove from our records all refer-ence to the charges against him and the impositionof the fine.WE WILL restore Carl Mattocksto his status as amember in good standing with all attendant rightsand WE WILL remove from his record all refer-ences to his suspension.WE WILL notify Carl Mattocks, in writing, thatthe fine and suspension have been rescinded, thatall records of the charge,fine,and suspension havebeen removed,and that he will be restored to fullmembership.INTERNATIONAL UNION OF OPERAT-ING ENGINEERS,LOCAL 478APPENDIX BNOTICETo MEMBERSPOSTED BYORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernment8 See fn.7, above.APPENDIX ANOTICETo MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National LaborRelationsBoard has foundthat we violatedthe NationalLabor Relations Actand has ordered usto postand abideby thisnotice.WE WILL NOTrestrainor coerceStone & Web-sterEngineeringCorporationin the selection ofrepresentativesfor the purpose of collective bar-gaining or the adjustment of grievances by requir-ing a response to charges, fining and suspendingfrom membership,or otherwise disciplining CarlMattocks,or any othersupervisor-member,for per-forming collective-bargainingor grievanceadjust-ment duties for Stone& Webster, or any other em-ployer.WE WILL NOTin any other manner engage inconduct that is violativeof the Actor that restrainsor coerces Stone& Webster, or any otheremploy-er, in the selectionof itsrepresentatives for theThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT restrain or coerce Stone & Web-ster Engineering Corporation in the selection of itsrepresentatives for the purpose of collective bar-gaining or the adjustment of grievancesby ratify-ing the discipline imposed onCarlMattocks byInternational Union of Operating Engineers, Local478, because he performed collective-bargaining orgrievance-adjustment duties.WE WILL NOT in any like orrelated manner re-strain or coerce Stone&Webster in the selectionof its representatives for the purpose of collectivebargaining or adjustment of grievances.WE WILL remove from our records the denial ofthe appealfiled by CarlMattocks about the disci-plinary action imposed by Local 478 against himfor the performance of his supervisory duties andremove all references to the charge,fine,and sus-pension imposed on Carl Mattocks by Local 478,and WEWILLadvise him,inwriting,that we havedone so.INTERNATIONAL UNION OF OPERAT-ING ENGINEERS